       Case 2:21-cv-00443-RFB-BNW Document 19 Filed 08/05/21 Page 1 of 1



 1   Todd L. Moody (5430)
     Richard L. Wade (11879)
 2   HUTCHISON & STEFFEN, PLLC
 3   10080 West Alta Dr., Ste. 200
     Las Vegas, NV 89145
 4   Telephone: (702) 385-2500
     tmoody@hutchlegal.com
 5   rwade@hutchlegal.com
 6
      Attorneys for Allianz Global Risks
 7     US Insurance Company
                                  UNITED STATES DISTRICT COURT
 8                                  FOR THE DISTRICT OF NEVADA
     ALLIA
     ALLIANZ GLOBAL RISKS US INSURANCE                Case No.: 2:21-cv-00443-RFB-BNW
 9   COMPANY,
10
                                      Plaintiff,                   STIPULATION TO DISMISS WITH
11                                                                         PREJUDICE
     vs.
12
     ELENA PINEDA, Special Administrator of the
13   ESTATE OF HELENA LAGOS; and AKASH
     PATEL, Special Administrator of the ESTATE OF
14   ANAND PATEL,

15                                    Defendants.

16

17          Plaintiff Allianz Global Risks US Insurance Company (“Allianz”) and Akash Patel, Special
18   Administrator of the Estate of Anand Patel hereby stipulate to dismiss this action with prejudice. The
19
     matter has settled. Each party is to bear its own fees and costs.
20
            Dated this 4th day of August, 2021.
21
      HUTCHISON & STEFFEN, PLLC                            NETTLES | MORRIS
22

23    ____________________________            /s/ Victoria Allen___________________
      Todd L. Moody (5430)                    BRIAN D. NETTLES, ESQ. (7462)
24    Richard L. Wade (11879)                 CHRISTIAN M. MORRIS, ESQ. (11218)
      10080 West Alta Dr., Ste. 200           VICTORIA R. ALLEN, ESQ. (15005)
25    Las Vegas, NV 89145                     1389 Galleria Drive, Suite 200
                                              Henderson, Nevada 89014
26
      Attorneys for Allianz Global Risks      Attorneys for Defendant, Akash Patel, Special
27     US Insurance Company IT IS SO ORDERED: Administrator of the Estate of Anand Patel

28
                                  __________________________
                                  RICHARD F. BOULWARE, II
                                  United States District Judge
                                  DATED this 5th day of August, 2021.
